—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered August 30, 2000, convicting him of operating a motor vehicle while under the influence of alcohol, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The defendant’s remaining contentions are without merit. O’Brien, J. P., Altman, Luciano and Adams, JJ., concur.